Jenkins, Justice.
1. Where a suit for the cancellation of an instrument was brought by one as the alleged legally-appointed guardian of ai person alleged to be insane, and where it indisputably appeared that no such legal appointment had been made, and no effort was made to perfect the suit by supplying a proper party plaintiff, the court did not err in sustaining the defendants’ motion to dismiss the petition together with their answer seeking affirmative relief and the response thereto of the allegedly insane person seeking additional affirmative relief in his own name.
2. Accordingly, the judgment of the court dismissing the entire proceedings is affirmed, with direction that the order of dismissal be amended so as to provide that the dismissal be without prejudice to the rights of any of the parties upon the merits of the controversies involved.

Judgment affiriwed, with direction.


All the Justices concur.